PCIJ_AB_72_Borchgrave_BEL_ESP_1937-11-06_JUD_01_PO_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

 

SÉRIE A/B
ARRÊTS, ORDONNANCES ET AVIS CONSULTATIFS

 

FASCICULE N° 72

AFFAIRE BORCHGRAVE

(EXCEPTIONS PRÉLIMINAIRES)

 

 

ARRÊT DU 6 NOVEMBRE 1937

1937

JUDGMENT OF NOVEMBER 6th, 1937

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 72

THE BORCHGRAVE CASE

(PRELIMINARY OBJECTIONS)

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
158

PERMANENT COURT OF INTERNATIONAL JUSTICE

1937.
November 6th
General List:

JUDICIAL VEAR 1937. No. 72.

November 6th, 1937.

THE BORCHGRAVE CASE

(PRELIMINARY OBJECTIONS)

Interpretation of a Special Agreement ; analysis of the notes
preceding the conclusion of this Special Agreement— Rejection of a
first preliminary objection; a second objection, having subsequently
been withdrawn, cannot be joined to the merits,

JUDGMENT.

Present: M. GUERRERO, President; Sir CEciz Hurst, Vice-Presi-
dent; Count Rostworowski, MM. FROMAGEOT,

DE BUSTAMANTE, ALTAMIRA, URRUTIA, NEGULESCO,

Jhr. van Eysinca, MM. CHENG, Hupson, DE VISSCHER,

Judges.

4
A./B. 72.—THE BORCHGRAVE CASE 159

In the Borchgrave case,

between

the Government of the Kingdom of Belgium, represented by
M. F. Muûls, as Agent,

and

the Government of the Spanish Republic, represented by
M. J. M. de Semprun y Gurrea, as Agent,

The Court,
composed as above,
delivers the following judgment :

On February 20th, 1937, the Belgian and Spanish Govern-
ments concluded the following Special Agreement :

{ Translation. |

The Belgian Government and the Government of the Spanish
Republic,

A controversy having arisen between them à propos the death
of Baron Jacques de Borchgrave ;

Having reached agreement to submit the dispute, by means
of a Special Agreement, to the decision of the Permanent Court
of International Justice in accordance with Articles 36 and 40 of
the Court’s Statute and Article 35 of the Rules of Court;

For this purpose they have appointed as their plenipoten-
tiaries :

For the Belgian Government :
H.E. M. Paul Spaak, Minister for Foreign Affairs ;

For the Spanish Government :
HE. M. Angel Ossorio y Gallardo, Spanish Ambassador in
Brussels ;

These plenipotentiaries, having exchanged their full powers and
found them to be in good and due form, have agreed as follows :

Article 1.—The Permanent Court of International Justice is
requested to say whether, having regard to the circumstances
of fact and’ of law concerning the case, the responsibility of the
Spanish Government is involved.

Article 2.—The present Agreement shall take effect on the
date of signature and may be notified to the Registrar of the
Court by either of the contracting Governments.

Done at Brussels, February 20th, 31937.

(Signed) P. H. Spaak. (Signed) ANGEL OSSORIO.
| (L. S.) (L. S.)
5
A./B, 72.—THE BORCHGRAVE CASE 160

The Special Agreement was filed with the Registry of the
Court on March 5th, 1937, by the Belgian Minister at The Hague.

On the same date, the filing of the Special Agreement was
notified to the Spanish Government, in accordance with Article 33,
paragraph 2, of the Rules; on March roth, 1937, the commu-
nications provided for in Article 40 of the Statute and Article 34
of the Rules were duly despatched.

As the Court, at the commencement of the proceedings,
included on the Bench no judge of Belgian nationality, the
Belgian Government availed itself of its right under Article 31
of the Statute and nominated Professor Ch. De Visscher. Sub-
sequently, on May 27th, 1937, M. De Visscher was elected by
the Assembly and Council of the League of Nations to be a
member of the Court, and it was in this capacity that he sat
in the case.

By an Order made on April 1st, 1937, the President of the
Court, as the Court was not sitting, fixed the time-limits for
the filing of a Memorial by the Belgian Government, a Counter-
Memorial by the Spanish Government, a Reply by the Belgian
Government and a Rejoinder by the Spanish Government.

In its Memorial, filed on May 15th, 1937, within the pre-
scribed time-limit, the Belgian Government prayed the Court:

To adjudge and declare that the responsibility of the Spanish
Government is involved on account of the crime committed
on the person of Baron Jacques de Borchgrave ;

To adjudge and declare that the Spanish Government is
responsible for not having used sufficient diligence in the appre-
hension and prosecution of the guilty.

Within the time-limit fixed for the filing of the Counter-
Memorial, the Spanish Government presented on June 2gth,
1937, a document entitled ‘“The Borchgrave Case—Memorial
submitting preliminary objections filed by the Spanish Govern-
ment.” This document concludes with the following submissions :

The Government of the Spanish Republic has the honour to
request the Court:

(1) To declare that it has no jurisdiction to examine or adju-
dicate upon the question of the responsibility imputed
to the Spanish Government in the second submission of
the Memorial of the Belgian Government, concerning the
Spanish Government’s alleged lack of diligence in the
apprehension and prosecution of the guilty.

(2) To declare that the Belgian Government’s claim cannot be
entertained in regard either to the first or to the second
of the submissions contained in its Memorial, owing to
the fact that the remedies afforded by Spanish municipal
law have not been exhausted.

6
A./B. 72.—THE BORCHGRAVE CASE 161

On receipt of this document, the Court, in view of the fact
that, under Article 62, paragraph 3, of the Rules, the proceed-
ings on the merits of the case were suspended, made an Order
on July ist, 1937, fixing August 2nd, 1937, as the date of
expiration of the time-limit within which the Belgian Govern-
ment might present a written statement of its observations and
submissions in regard to the objections.

Within the time-limit thus fixed, the Belgian Government
presented its observations and asked the Court :

I. 1. To adjudge and declare that the objection as to the non-
exhaustion of the remedies afforded by municipal law cannot
e entertained ;
2. As an alternative, to adjudge and declare that this objection
is ill-founded ;
3. As a further alternative, to adjudge and declare that the
objection be joined to the merits ;

II. 1. To adjudge and declare that the objection to the effect
that the Court has no jurisdiction to examine the question
of the responsibility of the Spanish Government on account
of lack of diligence in the apprehension and prosecution of
the guilty is ill-founded ;

2. As an alternative, to adjudge and declare that the objec-
tion be joined to the merits.

In the course of public sittings held on October 18th, roth and
20th, 1937, the Court heard:

M. Sanchez Roman, Advocate, on behalf of Spain,

and M. Muüûls, Agent, and Maître Delacroix, Advocate, on
behalf of Belgium.

The Agent for the Spanish Government having expressed the
desire of his Government to use the Spanish language in the
proceedings, the Court, by an Order made on May 13th, 1937,
authorized him ‘‘to present his oral arguments before the Court
in the Spanish language’ causing them to “be immediately
followed by an oral translation arranged for by him into one
of the official languages provided for by the Statute’; these
conditions were observed by the Advocate for the Spanish
Government in presenting the case for his Government.

The submissions formulated by the Belgian Government in
the documents of the written proceedings were maintained by
it in their entirety in the oral arguments.

On the other hand, the representative of the Spanish Govern-
ment, in his oral reply, made the following submissions, asking
the Court : |

1. to declare itself to have no jurisdiction to examine or
adjudicate upon the question of the responsibility imputed
to the Spanish Government in the second submission of
the Memorial of the Belgian Government of May r5th;

7
A./B. 72.—THE BORCHGRAVE CASE 162

2. to join the second objection of our Memorial of the month
of June to the merits of the case, and, accordingly, to
adjourn it, without deciding upon it at this time, until
the judgment on the merits.

These new conclusions having been presented, the President
of the Court asked the Advocate for the Spanish Government
whether he withdrew the original second preliminary objection
as such, but maintained it as a means of defence in order that
it might be joined to the merits for the Court to pronounce
upon it at that time. To this- question, the Advocate for the
Spanish Government answered in the affirmative.

Documents in support of their contentions were filed on
behalf of each Party?.

The above being the state of the proceedings, the Court
must now adjudicate.

% * *

The present proceeding relates only to the preliminary objec-
tions presented by the Spanish Government. For the clarity .
of the judgment, it will suffice to set forth the following facts,
as alleged:

During the later months of 1936, Baron Jacques de Borch-
grave, a Belgian national resident in Madrid, collaborated in the
work of the Belgian Embassy in. Madrid. He left the Embassy
by automobile on December 2oth, 1936, and never returned.
On the same day, his disappearance was notified by the Embassy
to the Spanish civil and military authorities. A body found on
the route from Madrid to Fuencarral on December 22nd, five
kilometres from Madrid, was later identified as the body of Baron
Jacques de Borchgrave. Some days thereafter, the automobile
in which Baron Jacques de Borchgrave had left the Embassy
was retrieved in Madrid.

lu

I.

The first preliminary objection presented by the Spanish
Government relates to the jurisdiction of the Court to examine
the second submission contained in the Memorial of the Belgian
Government. By that submission the Court is asked to decide
that the Spanish Government is responsible for its failure to
exercise sufficient diligence in the apprehension and prosecution of
the persons guilty of the crime on the person of Baron Jacques
de Borchgrave. By the preliminary objection, the Court is asked
to declare that it lacks jurisdiction to examine and to decide

1 See list in Annex.
A./B. 72.—THE BORCHGRAVE CASE 163

upon this submission. On its part, the Belgian Government,
following its observations on the preliminary objection, asks
the Court to say that this objection is not well-founded, and
alternatively to join it to the merits.

The Spanish Government supports its objection with the
following arguments. The two submissions in the Belgian Govern-
ment’s Memorial relate to two different responsibilities, the one
for the death of Baron Jacques de Borchgrave, the other for
a lack of diligence in apprehending and prosecuting the guilty.
The Spanish Government contends that the Special Agreement
of February 2oth, 1937, ought to be interpreted strictly, and that,
thus interpreted, the Special Agreement refers only to respon-
sibility by reason of the fact of the death of Baron Jacques de
Borchgrave, and does not refer to facts subsequent to the death.
The accusation concerning an alleged lack of diligence termed
denial of justice, contained in a Belgian note of January 18th, 1937,
was abandoned prior to the signing of the Special Agreement ;
it would be unreasonable to suppose that, sixty days after the
disappearance of Baron Jacques de Borchgrave, while its inves-
tigation of the matter was still in progress, the Spanish Govern-
ment would have agreed to submit the question of responsibility
for lack of diligence to the Court. Finally, the diplomatic
correspondence, both before and after February 20th, shows
that the Belgian Government had no intention to include the
question of this responsibility in the Special Agreement. That
question having been excluded from the Special Agreement, it
can, if necessary, be brought before the Court by an Applica-
tion filed by the Belgian Government.

In reply, the Belgian Government contends that the two
submissions in its Memorial relate, not to two distinct respon-
sibilities, but to two different reasons for the responsibility of
the Spanish Government ; that the very general provisions of
the Special Agreement include the question of responsibility
both for the death of the victim and for a lack of diligence in
apprehending and punishing the guilty. The diplomatic corre-
spondence antedating the Special Agreement indicates that this
had been the intention of the Parties, one of the essential points
in the discussion having been the reproach made by the Belgian
Government that the Spanish Government had failed, after the
death of Baron Jacques de Borchgrave, to take prompt and
effective measures; and neither in giving up its intention to
institute proceedings before the Court by means of an Application
nor in any other way had the Belgian Government abandoned
any part of its claims.

The issue thus raised before the Court depends upon the
interpretation of the Special Agreement of February 20th, 1937.

9
A./B. 72.—THE BORCHGRAVE CASE 164

*

The Special Agreement of February 2oth, 1937, was drafted
in very general terms. It states that a controversy (contestation)
had arisen between the Parties à propos the death of Baron Jacques
de Borchgrave ; but otherwise the text contains no hint as to
the points at issue in this controversy. Then follows a statement
that the Parties have reached agreement to submit the dispute
(le différend) to the Court ; again there is no limiting reference
to the subject-matter of the dispute. By Article 1 of the Agree-
ment, the Parties request the Court to say “‘whether, given
the circumstances of fact and of law concerning the case,
the responsibility of the Spanish Government is involved” ; the
given circumstances, which must be considered by the Court,
are in no way described other than by the expression ‘‘concerning
the case”. Article 2 provides simply that the Agreement shall
enter into force at the time of its signature, and that it may
be notified to the Registry of the Court by either of the Parties.

Such is the whole of the substance of the Special Agreement.
So unlimited are its terms, so free is the text from qualifying
expressions, that the Agreement may be said to be characterized
by its generality.

The ‘‘case’”’ submitted to the Court is obviously the ‘‘dispute’”
which the Parties state that they had reached agreement to
submit to it. That ‘‘dispute” emerged in a controversy à propos
the death of Baron Jacques de Borchgrave. The term à propos is
in no sense limitative, and in itself it sets no restriction on the
jurisdiction of the Court. Nor is it of any significance that
Article 1 refers to “‘the’’ (Ja) responsibility of the Spanish Govern-
ment, in the singular; for the whole expression “the responsi-
bility” is general.

In dealing with the question formulated in the Special Agree-
ment, it is necessary to determine what were the respective
contentions advanced by the two Governments in the various.
diplomatic notes exchanged after the disappearance of Baron
Jacques de Borchgrave on December 2oth, 1936, and prior
to the signature of the Special Agreement on February 2oth, 1937.

*

From the time of the disappearance of Baron Jacques de Borch-
grave, the Belgian Embassy sought the assistance of the Spanish
authorities in clearing up the facts, and immediately after the
identification of his body the Embassy asked that an investi-
gation be instituted. On December 30th, 1936, the Belgian.
Chargé d’affaires at Madrid addressed a note to the Spanish
Minister for Foreign Affairs, demanding an enquiry in which the

TO:
A./B. 72.—THE BORCHGRAVE CASE 165

Belgian Embassy would be associated ; he stated that from the
time of Baron Jacques de Borchgrave’s disappearance, the Bel-
gian Government had asked for a diligent investigation, but that
the discovery of his death had been due to the efforts of the
Embassy itself ; he expressed the confidence of his Government
that at the conclusion of its enquiry the Spanish Government
would apply if need be the necessary sanctions ; and he reserved
the attitude of the Belgian Government on the question of moral
and material reparation. The reply of the Spanish Minister
for Foreign Affairs, dated January 1st, 1937, was received by
the Beigian Embassy on January 4th; it stated that if the
investigations already undertaken yielded evidence of any criminal
act, the Spanish Government would apply the appropriate
sanctions with all rigour and would be disposed to make
reparation as far as possible.

On January 5th, the Belgian Chargé d’affaires complained
that the information which he had given since December zoth
had not been followed up. On the other hand, he took note
of the Spanish Government’s agreement that he should be asso-
ciated in the whole of the enquiry. Two days later, he trans-
mitted a communication from the Belgian Government, in which
it stated that information in its possession indicated ‘‘that the
responsibility of the Spanish Government is gravely engaged”’ ;
that the Spanish Government had not proceeded actively to
the impartial enquiry demanded ; and that no effective measure
had been taken with reference inter alia to the punishment
of the guilty. In consequence, proceeding on the principles of
international law relating to the responsibility of States, the
Belgian Government demanded as reparation: (1) an expres-
sion of the Spanish Government’s excuses and regrets; (2)
transfer of the corpse to the port of embarcation with military
honours; (3) the payment of an indemnity of one million
Belgian francs in favour of the persons entitled; and (4) just
punishment of the guilty.

The Spanish Government, in its reply on January roth,
repeated the expression of its regrets and explained why military
honours had not been paid to the corpse of Baron Jacques de
Borchgrave ; it stated that the investigations undertaken would
be continued, various questions remaining to be cleared up.
As to the indemnity demanded, denying the existence of any
legal basis of responsibility, it expressed the willingness of the
Spanish Government to discuss the question of a payment to
be made on moral grounds, ie., ex gratia.
A./B. 72.—THE BORCHGRAVE CASE 166

This reply did not satisfy the Belgian Government which, on
January 12th, declared that the Spanish position on the claim
for an indemnity was evasive, repeated that reparation should
be accorded, demanded that the Spanish Government should
modify its attitude and requested a reply within three days.
In its note of January r4th, the Spanish Government dealt
with the four points raised by the Belgian Government, and
added that if this reply did not succeed in giving satisfaction
to the Belgian Government, and if the latter wished to submit
“the whole of the case” (l’ensemble du cas) to the Permanent
Court of International Justice, the Spanish Government would
acquiesce in and facilitate that course, as it always preferred a
juridical solution.

On January 18th, the Belgian Minister for Foreign Affairs
stated that in the view of his Government the responsibility
of the Spanish Government was already (des à présent) involved,
if only in consequence of the fact that one month after the death
of Baron Jacques de Borchgrave it had not proceeded effectively
to the apprehension of the guilty, ‘‘this failure clearly constitut-
ing a denial of justice” ; he expressed a hope that the indemnity
demanded would be paid at once, without awaiting the results
of the enquiry, adding that by meeting this expectation the
Spanish Government would avoid on this important point the
persistence of a dispute which might have serious repercussions
in the relations of the two States.

Reply was made by the Spanish Government on January 26th.
The Spanish Government thought that on three of the four
points covered by its note of January 14th, the Belgian Govern-
ment had been satisfied. On the fourth point as to the pay-
ment of a sum of money, it expressed a willingness to accept
either of ‘two solutions: (1) to submit the case (le cas) to the
Court ; or (2) to discuss the question of a payment to be made
on a purely moral basis. Referring to the Belgian note of
January 18th and to the arbitrary fixing of the sum demanded,
the Spanish Government recalled its note of January 14th, and
instead of awaiting the taking of initiative by the Belgian
Government, suggested the immediate submission of the case
(le cas) to the Court,

After January 26th, the Ministers for Foreign Affairs of
Belgium and Spain engaged in a conversation at Saint-Quentin
in France, following which the Spanish Ambassador at Brussels
addressed to the Belgian Minister for Foreign Affairs a new
note, on February 1st, in which it was explained that in invok-
ing the jurisdiction of the Court, the Spanish Government
desired, not the solution of an ‘‘economic problem”, but a
decision as to its ‘‘legal obligations in relation to (en relation
avec) the Borchgrave affair’; that Spain wished to ‘‘defend its
right, not its interests’, and to set forth clearly the motives

12
A./B. 72.—THE BORCHGRAVE CASE 167

which had inspired its conduct. The proposal to send the case
to the Court was therefore maintained, and it was recalled
that both States had obligations, not only by reason of their
declarations under Article 36, paragraph 2, of the Statute of
the Court1!, but also under their Treaty of July roth, 19277;
once agreement was reached on this point, Spain would imme-
diately pay the sum of one million francs demanded.

On February 4th, the Belgian Government replied that the
Spanish note of February Ist, joined to the declarations made
in the Spanish note of January 14th, could be considered to
have produced a solution acceptable on both sides; that while
the Belgian Government had intended to file an application
unilaterally seizing the Court of the dispute relating to the
responsibility of the Spanish Government, it accepted the pro-
posal to take the case before the Court by common accord ;
and that agreement having been reached on this point, it took
note that the payment of a million francs would be made
immediately.

The signing of the Special Agreement followed on Febru-
ary 20th, and the payment of the sum fixed was effected.

*

From this analysis of the notes exchanged by the Parties,
only one conclusion is possible. The accord reached in the
course of the correspondence related to the general question of
the legal responsibility of the Spanish Government in connection
both with the fact of the death of Baron Jacques de Borchgrave
and with the measures taken after the death for the apprehen-
sion and punishment of the guilty. From December 30th on,
the Belgian Government insisted on the necessity of a prompt
investigation ; from January 5th on, it complained of delay;
from January 7th on, it contended that the responsibility of
the Spanish Government was engaged, and persisted in its
demand for an indemnity on the basis of a legal responsibility ;
if in the beginning the fact of the death of Baron Jacques de
Borchgrave was envisaged as the basis of the alleged respon-
sibility, it was clear, after the allegation of a denial of justice
in the Belgian note of January 18th, that a wider basis was
contended for; and the allegation of a denial of justice was ‘in
no way abandoned in the Belgian note of February 4th. On
the other hand, the Spanish Government met the Belgian
attitude with a persistent denial of any legal responsibility ;

 

 

1 Publications of the Court, Series D., No. 6, pp. 39, 43.
2 Publications of the Court, Series D., No. 6, p. 232; League of Nations
Treaty Series, Vol. LXXX, p. 17 (No. 1820).

13
A./B. 72.—THE BORCHGRAVE CASE 168

its repeated proposals for a resort to the Court, on January 14th
with reference to ‘‘the whole of the case” (l’ensemble du cas) and
later with reference to “‘the case” (Ze cas), were made in response
to the Belgian insistence on legal responsibility and the claim
for an indemnity for the persons entitled. If any doubt could
previously have existed on this point, it would have been com-
pletely dispelled by the Spanish note of February Ist, analyzed
above. The accord reached in the course of the correspondence
clearly related in part to the Court’s dealing with the alleged
insufficiency of the measures taken by the Spanish Government
after the death of Baron Jacques de Borchgrave.

This accord was faithfully expressed in the Special Agreement
of February zoth, which leaves no room for a contention that
the legal basis of the responsibility upon which the Court is
asked to decide may not be sought in the alleged lack of
diligence on the part of the Spanish Government in apprehend-
ing and punishing the guilty.

Nor is this conclusion as to the scope of the Special Agreement
to be modified as a consequence of any construction placed on
its provisions by the Parties, subsequently to the date of
signature. The fact that the Belgian Government continued,
after its note of February 4th, and even after February 2oth,
to press for the expedition of the enquiry, and the fact that
on May 14th, in protest against the alleged delay, it renounced
further co-operation in the enquiry, are without significance in
this connection. On the other hand, it may be thought signi-
ficant that, in its note of May 25th, the Spanish Government
stated that at the then existing stage of the procedure the
diplomatic channel was not the appropriate channel for discus-
sing the course which it had taken in the enquiry, and deplored
the protest made in the Belgian note of May r4th, at a time
when the case had already long before been formally submitted
to the jurisdiction of the Court. The position taken by the
Spanish Government after the signature of the Special Agreement
tends thus to confirm the construction to be placed on the
provisions of the Agreement.

The history of the controversy between the Parties 4 propos
the death of Baron Jacques de Borchgrave, and the accord
reached in. the notes exchanged for submitting the dispute to
the Court, lead to the conclusion that the Special Agreement of
February 20th gives the Court jurisdiction to examine the
second submission in the Memorial of the Belgian Govern-
ment relating to the alleged lack of diligence on the part of the
Spanish Government in apprehending and prosecuting the guilty.

14
A./B. 72.—THE BORCHGRAVE CASE 169

II.

The second preliminary objection presented by the Spanish
Government relates to the admissibility of the two submissions
contained in the Memorial of the Belgian Government. The
Spanish Government contends, as to both the first and the
second of these submissions, concerning the responsibility imputed
to it, that they are not admissible by reason of the fact that
means of redress accorded by the Spanish municipal law had
not been exhausted. In its observations on this objection, the
Belgian Government asked the Court to say that the objection
itself is not admissible, and as an alternative that it is not well-
founded, and as a further alternative that it be joined to the
merits.

In the course of the oral proceedings, on October 18th, 1937,
the Advocate for the Spanish Government stated that he
withdrew the second objection of the Spanish Government
as a preliminary objection in the proceedings and asked the
Court “to join that objection to the merits of the case”.
Moreover, at the conclusion of his oral argument, on Octo-
ber 20th, 1937, the Advocate for the Spanish Government asked
the Court “‘to join the second objection of our Memorial of the
month of June to the merits of the case and accordingly to
postpone it, without deciding upon it at this time, until the
judgment on the merits’. On being questioned by the Presi-
dent, the Advocate for the Spanish Government confirmed that
he withdrew the second objection as a preliminary objection
but maintained it as a part of his defence in order that it
might be joined to the merits and adjudicated upon by the
Court in connection therewith. The Belgian submissions in
regard to this objection were expressly maintained.

It follows from the foregoing that there has been: (1) an
express withdrawal by the Spanish Government of its second
objection as a preliminary objection; (2) a request that this
objection should be joined to the merits.

The Court must therefore take note of the statements made
by the Spanish Advocate and place on record that the second
preliminary objection has been withdrawn as a preliminary
objection concerning the admissibility of the submissions in the
Belgian Memorial of May 15th, 1937. In these circumstances,
there is no need. to adjudicate upon the Belgian submissions
in regard to this objection.

Under Article 62, paragraph 5, of the Rules, it is possible
to join to the merits only objections which are before the
Court. The withdrawal of the preliminary objection leaves
nothing of it as such to be joined to the merits.

The Court would observe that the present proceeding is
confined to the examination of the preliminary objections, and

15
A./B. 72.—THE BORCHGRAVE CASE 170

in deciding upon them it is no part of the function of the
Court to deal with questions relating to the merits. Any
defence to be made on behalf of the Spanish Government in
connection with the merits of the case must be presented in
the regular way in the course of the proceedings on the merits.

FOR THESE REASONS,
The Court,
unanimously,

(1) Overrules the first preliminary objection by which the
Spanish Government asked the Court to say that it lacked
jurisdiction to examine and to decide upon the second submission
contained in the Memorial of the Belgian Government filed with
the Registry of the Court on May 15th, 1937, relating to the
alleged lack of diligence of the Spanish Government in the
apprehension and prosecution of the guilty.

(2) Takes note of the withdrawal of the second preliminary
objection contained in the Memorial of the Spanish Government
filed with the Registry of the Court on June 29th, 1937, relating
to the alleged failure to exhaust means of redress afforded by
the Spanish municipal law.

(3) States that it will proceed by an Order which will be
attached to this judgment to fix the time-limits to be granted
to the two Parties for the continuance of the proceedings.

The present judgment has been drawn up in English and
French, in accordance with the provisions of Article 39, para-
graph 2, of the Statute, the English text being authoritative.

Done at the Peace Palace, The Hague, this sixth day of
November, one thousand nine hundred and thirty-seven, in three
copies, one of which will be deposited in the archives of the
Court and the others will be communicated to the Government
of the Kingdom of Belgium and to the Government of the
Spanish Republic, respectively.

(Signed) J. G. GUERRERO,

President.

(Signed) J. Lopez OxtvAy,

Registrar.
16
A./B. 72.—THE BORCHGRAVE CASE I7I

M. ALTAMIRA, Judge, though concurring in the operative part
of this judgment, is unable to agree with the reasons on which
the Court has based No. x of the operative clauses.

(Initialled) J. G. G.

(Initialled) J. L. O.

17
